DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Preliminary amendment dated 12/21/2018 amending title, adding a CROSS REFERENCE section into the written description, paragraph 0016 and claim 7 are ENTERED. 
It is noted that claim 7 is amended to delete multiple dependencies. 
It is noted that claim 7 and paragraph 0016 are amended to change “halogen lamp” to “continuous lighting lamp.” This is considered to be NOT new matter because the written description in paragraphs 0047 and 0066-0069 make clear that the halogen lamp is a continuous type lamp and NOT a flash lamp due to its structure and mode of operation.   
Election/Restrictions
Pending claims 1-7.
Requirement for restriction/election dated 01/28/2022. 
Applicant’s election without traverse of claims 1-3 drawn to a heat treatment method in the reply filed on 03/25/2022 is acknowledged.
Claims 4-7 drawn to a heat treatment apparatus are withdrawn. 
Claims 1-3 are examined on their merits, infra. 
Domestic Benefit
	Present application 16/312,872 filed 12/21/2018 is a national stage entry of PCT/JP2017/014016 with international filing date of 04/04/2017. 
Foreign Priority
	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e. application number 2016-145235 filed in Japan in 07/25/2016) have been received as of 12/21/2018 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Two Information Disclosure Statements
The two information disclosure statements submitted on 12/21/2018 and 11/10/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- HEAT TREATMENT METHOD INCLUDING LOW TEMPERATURE DEGASSING BEFORE FLASH LAMP ANNEAL AND HEAT TREATMENT APPARATUS THEREOF--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0221722 A1 to Timans.

    PNG
    media_image1.png
    470
    604
    media_image1.png
    Greyscale

Regarding independent claim 1, Timans teaches a heat treatment method for heating a substrate 60 (“semiconductor substrate”; Figure 2, Figure 14; paragraph 0046) by emitting a flashlight (see paragraph 0038: there is flash heating. Further, see paragraph 0083 and Figure 16: there is flash) to the substrate 60, the method comprising the steps of:
(a) transporting 402 (“RECEIVE SUBSTRATE INTO PROCESSING CHAMBER”; Figure 16; paragraph 0077) the substrate 60 into a chamber 200 (“process chamber”; Figure 2; paragraph 0046);
(b) degassing (i.e. in the explanation of prebaking/soaking in paragraphs 0070-0074: there is reduction in thickness in paragraph 0070; there is outgassing in paragraph 0071; there are species leaving in paragraph 0072) the substrate 60 by heating the substrate 404 (“HEAT SUBSTRATE TO PRE-BAKE TEMPERATURE”; Figure 16; paragraph 0078) in the chamber 200 at a first preheating temperature ranging from 100 to 200° C. (as per paragraph 0078: there is at least one embodiment where the pre-bake is “about 200° C” that is squarely within the claimed range that includes 200° C);
(c) preheating the substrate 60 in the chamber 200 at a second preheating temperature 414 (“HEAT SUBSTRATE TO INTERMEDIATE TEMPERATURE”; Figure 16; paragraph 0083) higher (see paragraph 0007: “After the soak period, the method can include heating the substrate to increase the temperature of the substrate to an intermediate temperature”) than the first preheating temperature (i.e., as described in (b), supra); and
(d) emitting the flashlight 416 (“heat substrate with millisecond anneal flash”; Figure 16; paragraph 0083. Also refer to entire specification of Timans) from a flash lamp 220 (“flash”; Figure 2; paragraph 0047) to a front surface (i.e., see Figure 2) of the substrate 60.
Also refer to Figure 15, as illustrated supra. In at least one embodiment of Timans in Figure 15: there is the prebake at 200° C (see paragraph 0041); there is intermediate temperature Ti  (see paragraph 0044) and then there is flash light 110 (see paragraph 0044). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Timans teaches all limitations of claim 1 from which claim 2 depends. 
Regarding claim 2, Timans makes obvious a gas in the chamber is exhausted to reduce a pressure in the chamber into a first pressure lower than an atmospheric pressure in the step (b) (i.e. as stated in paragraph 0073 there is low pressure environment and as per paragraphs 0070-0074 there is contaminated-outgassing and contaminated gas from the removed species. As such, it would be obvious to one having ordinary skill in the art to remove/exhaust the unwanted species out of the chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that exhausting the gas in the chamber would have removed the unwanted/removed species from the substrate during  prebaking. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of base claim 1 and intervening claim 2.
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, with the other limitations in claim 3 along with limitations of parent claim 1 and limitations from intervening claim 2, wherein the pressure in the chamber is restored from the first pressure to a second pressure higher than the first pressure in the step (c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
30 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895